Citation Nr: 1632306	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to a higher rating for special monthly compensation (SMC) based on loss of use of a creative organ.

3.  Entitlement to an effective date earlier than April 24, 2008, for the award of service connection for erectile dysfunction.

4.  Entitlement to an effective date earlier than April 24, 2008, for the award of SMC based on loss of use of a creative organ.

5.  Whether the Veteran filed a timely substantive appeal with respect to the April 2011 rating decision that denied entitlement to service connection for a heart disease with myocardial infarction.



REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Board notes that by a June 2016 rating decision, the RO denied entitlement to SMC based on the need for aid & attendance/housebound status.  In July 2016, the Veteran disagreed with this determination.  That same month, the RO advised the Veteran that VA had received his written disagreement with the June 2016 decision and advised him of how VA would try to resolve his disagreement.  As the RO has acknowledged receipt of the Notice of Disagreement, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a Notice of Disagreement had not been recognized.  As the Veteran's Notice of Disagreement has been recognized, Manlincon is not applicable in this case. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether the Veteran filed a timely substantive appeal with respect to the April 2011 rating decision that denied entitlement to service connection for a heart disease with myocardial infarction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been shown to have deformity of the penis.
 
2.  The Veteran is in receipt of the maximum level of special monthly compensation on the basis of loss of use of a creative organ available as set by Congress.

3.  There is no written intent to file a claim for service connection for erectile dysfunction prior to April 24, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

2.  The claim seeking a higher rate of special monthly compensation on the basis of loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114(k), 1155 (West 2014), 38 C.F.R. § 3.350(a) (2015). 

3.  The criteria for an effective date prior to April 24, 2008, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).
 
4.  The criteria for an effective date prior to April 24, 2008, for the award of SMC on the basis of loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for erectile dysfunction.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to erectile dysfunction, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating applies where the evidence demonstrates penis deformity with loss of erectile power.  Although the Veteran has been diagnosed with erectile dysfunction, there is nothing in the record to indicate that any deformity of the penis exists.  The provisions of 38 C.F.R. § 4.31  indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  

A VA Medical Certificate dated in April 1987 noted a normal penis on examination.  A September 1994 Discharge Summary noted that physical examination revealed normal male genitalia.  On VA examination in February 2012, the Veteran's penis was not examined per his request but he reported normal anatomy with no penile deformity or abnormality.  

Thus, as the Veteran's erectile dysfunction is not manifested by penis deformity with loss of erectile power, a compensable evaluation in not warranted at any time during the appeal period.

Special Monthly Compensation

Special Monthly Compensation is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a specific value that is adjusted annually, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k). 

Here, the Veteran is currently in receipt of SMC for loss of use of a creative organ based upon the grant of service connection for erectile dysfunction, the law does not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined by statute and are not subject to the Board's discretion; and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that this issue was raised due to boilerplate language in the August 2012 notice of disagreement that challenged "the ratings" and the "effective dates" automatically without reference to any specific issue addressed or the basis of the challenge. The fact that the SMC rate is set by statute and determined by Congress and not VA, and thus, VA has no ability to address the amount awarded as a matter of law, raises the question of whether the pursuit of this claim added to an already overburdened system. Improving the benefits system is not only the function of the Department, but of all stakeholders, including representatives. See Massie v. Shinseki, 25 Vet.App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works."); see also
Daye v. Nicholson, 20 Vet.App. 512, 517 (2006) ("[T]he Court observes that 'boilerplate' language of the sort that resides in all of our word processors and is increasingly finding its way into ... Board decisions ... can be an efficient and effective way of conveying information and conserving time, but only when it is used with precision. Just like a flower garden, 'boilerplate' must constantly be cultivated, weeded, and pruned.").
  
Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015). 

Neither the Veteran nor his representative makes any argument as to why an earlier effective date may be warranted. Review of the record shows that the Veteran filed his claim for service connection for diabetes in March 2007.  By rating decision dated in April 2007, service connection was established for diabetes mellitus effective March 30, 2007.  On April 24, 2008, the Veteran reported that he would like to file a claim for service connection for erectile dysfunction due to diabetes.  Service connection for erectile dysfunction was denied in a February 2009 rating decision on the basis that VA treatment records indicate that he had erectile dysfunction as early as April 2006, prior to his diabetes mellitus.  In September 2011, the Veteran requested that his claim for service connection for erectile dysfunction be reopened.  A March 2012 rating decision found clear and unmistakable error in the February 2009 decision which denied service connection for diabetes mellitus.  The RO noted that the evidence of record at the time of that decision indicated that his erectile dysfunction was directly related to his service-connected posttraumatic stress disorder (PTSD) and had been aggravated by the diabetic disease process.    

The Veteran's first indication of any intent to file a claim for service connection for erectile dysfunction is no earlier than April 24, 2008.  It is significant that while the disability existed prior to April 24, 2008, a claim must be filed in order for any type of benefit to be paid. There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability). Therefore, the Board finds that an effective date prior to April 24, 2008, is not warranted for the award of service connection for erectile dysfunction. Given that the award of SMC based on loss of use of a creative organ is based on the claim for service connection for erectile dysfunction, an earlier effective date for this condition is also denied.


ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to a higher rating for SMC based on loss of use of a creative organ is denied.

Entitlement to an effective date earlier than April 24, 2008, for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than April 24, 2008, for the award of SMC based on loss of use of a creative organ is denied.


REMAND

With respect to the issue of whether the Veteran filed a timely substantive appeal with respect to the April 2011 rating decision that denied entitlement to service connection for a heart disease with myocardial infarction, the Board notes that the issue of entitlement to service connection for heart disease with myocardial infarction was denied in an April 2011 rating decision.  In October 2011, the RO received the Veteran's Notice of Disagreement with that decision and issued a Statement of the Case in September 2012.  In February 2013, the Veteran submitted an Affidavit that neither he nor his representative had received the September 2012 Statement of the Case and requested that his case be reopened so that he could pursue it.  In May 2015, in response, the RO sent the Veteran a September 2012 Statement of the Case and advised him that because he did not submit a timely substantive appeal, the decision on the claim is final.  In July 2015, the Veteran submitted a Notice of Disagreement with determination that the appeal was untimely.  The RO must now issue a Statement of the Case with respect to this matter, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issue of whether the Veteran filed a timely substantive appeal with respect to the April 2011 rating decision that denied entitlement to service connection for a heart disease with myocardial infarction.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, a timely substantive appeal is filed, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


